Citation Nr: 0403793	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service from May 1943 to June 1946.  
He died in January 2002 at the age of 77.  The appellant is 
the veteran's widow and this case comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision issued by the Louisville, Kentucky Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The veteran died in January 2002, and the immediate cause of 
death as listed on the death certificate was septic shock.  
This was listed as due to, or as a consequence of, 
Clostridium difficile colitis listed as due to, or as a 
consequence of, post-operative status coronary bypass.  The 
heart surgery was listed as due to, or as a consequence of, 
coronary atherosclerosis.  No autopsy was performed.

At the time of the veteran's death he was service connected 
for urethral stricture, cystitis and prostatitis evaluated as 
40 percent disabling; right nephrectomy residuals, evaluated 
as 30 percent disabling; bilateral pes planus, evaluated as 
10 percent disabling; and an appendectomy scar, evaluated as 
zero percent disabling.  He was also service-connected for 
mild renal failure of the left kidney secondary to the right 
nephrectomy, evaluated as 30 percent disabling.

The appellant contends that the veteran's service-connected 
disabilities substantially or materially contributed to the 
veteran's death.  However, his terminal hospital records are 
not in evidence.  It is unclear whether the medical evidence 
shows that the urinary and renal disabilities not only shared 
in producing death, but that there was some sort of causal 
connection to the veteran's death.  Determination of whether 
the veteran's service-connected disabilities promoted the 
development of his atherosclerosis and whether any of these 
conditions played a significant role in the veteran's death 
would help clarify the medical issues.

The Board notes that, while the case was in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified the scope of the duty to notify and duty to 
assist provisions contained in the VCAA.  In particular, the 
Court has found that the provisions of 38 U.S.C.A. § 5103(a) 
must be fulfilled satisfactorily before a case is ready for 
Board review.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claim and of 
what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should ask the appellant to 
provide names, dates and addresses of 
physicians and/or medical facilities where 
the veteran may have had treatment in 
order to obtain any of the veteran's 
medical records relating to his renal 
problems, his cardiac problems or his 
colitis.  These records should include, 
but are not limited to any medical records 
from VA medical facilities or private 
health care practitioners or facilities.  
After obtaining the appropriate releases 
from the appellant, the RO should obtain 
these records and associate them with the 
claims file.  If records are requested and 
not obtained, the claims file should 
contain documentation as to the attempts 
made.  The appellant and her 
representative should also be notified of 
any negative results and be afforded an 
opportunity to obtain the records.

3.  St. Luke's Hospital in Chesterfield, 
MO where the veteran's death occurred 
should be requested to furnish copies of 
all records of treatment for the veteran 
given during the course of his final 
hospitalization that ended in January 
2002.  These records should be obtained 
and associated with the claims file.  The 
appellant's assistance in obtaining these 
records should be solicited as needed.

4.  After the above development has been 
completed, the RO should arrange for the 
review of the veteran's entire claims 
record by appropriate medical 
specialists, to include, for example, a 
cardiologist and a nephrologist or 
pathologist, to determine whether 
veteran's death was caused by, or 
proximately due to, or the result of, 
service-connected urinary or renal 
disabilities or whether the service-
connected urinary and renal disabilities 
contributed substantially or materially 
to the veteran's cause of death.  The 
reviewers should be provided with a copy 
of 38 C.F.R. § 3.312.  

The reviewers are requested to provide 
written opinions as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not that the 
appellant's death was causally or 
etiologically related to his service-
connected urinary and/or renal 
disabilities.  The reviewers should 
discuss the role, if any, the urethral 
stricture or the loss of renal function 
played in hastening the veteran's death 
or otherwise contributing to it.  The 
reviewers should opine, with degree of 
medical probability expressed as above, 
whether the urinary and/or renal 
disability caused debilitating effects 
and general impairment of health such 
that the veteran was materially less 
capable of resisting the effects of 
whatever disease was the primary cause of 
death.  Finally, the examiners should 
state the medical probabilities that any 
disease process listed on the veteran's 
death certificate had its onset during 
his period of military service, or was 
caused or made worse by any service-
connected disability.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the reviewers.

5.  Upon receipt of the reports of the VA 
reviewers, the RO should verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA reviewer 
for corrections or additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

